Title: To Thomas Jefferson from John Trumbull, 1 October 1823
From: Trumbull, John
To: Jefferson, Thomas


Dear Sir
New York
1st Octo 1823.
I have omitted to reply to your most welcome & kind Letter of the 15th of July, until I could announce the Completion of my print of the Declaration of Independence.I have now the pleasure to say that not only the Engraving has been finished with great beauty, but that the printing has also been executed with uncommon success.The sloop Virginia which sails tomorrow for Richmond, will convey to your correspondent there Colo Bernard Peyton, your two prints framed & Glazed in the style which you directed—Black with gold edges:—I hope they will come to you safe, & meet your approbation.It is delightful to me, that after the lapse of so many years, this work which I meditated, & which you assisted me to arrange, at Chaillot  in 1786, is at last completed.—rarely does it occur that two Individuals, advanced us we then were on the Road of Life, remain to see the completion of a favorite project at the end of 37 years.The Event was great in its consequences beyond all others in human history.—The Actors in it were men who not only by that Art, but by the consistent & undeviating patriotism of their subsequent conduct, deserve to live in the grateful memory of mankind to the end of time;—And I thank God that I have possessed (to use the language of Dr S Johnson’s beautiful prayer) “Calmness of mind & steadiness of purpose,” to complete this memorial of such men, and of such an act.—and may I not my dear Sir without excessive vanity say with Horace “Monumentum exegi, Ære perennius”—will not my name live, under the shadow of their Glory.I thank you for the cordial welcome which you are so good as to offer me at Monticello,—and anticipate with impatience the pleasure of seeing you and your daughter in your own house,—and of presenting to your & her acquaintance my Wife, who joins me heartily in every kind & respectful wish for your & her happiness.I shall be highly gratified in viewing with you the Buildings of your University, which form another striking Evidence not merely of your Taste in Architecture, but of your untiring zeal in the advancement of knowledge, and the best Interests of our Country, & of PosterityWith great Respect and Affection I am Dear SirYour obliged & faithful servantJno Trumbull